EXHIBIT 10.1

 

RIGHT TO SHARES AGREEMENT

 

This Right to Shares Agreement, dated and effective as of June 24, 2014 (this
“Agreement”) constitutes an agreement between VeriTeQ Corporation, a Delaware
corporation (the “Company”) and Hudson Bay Master Fund Ltd. (the “Holder”).

 

WHEREAS, on November 13, 2013, the Company issued to the Holder (a) a Senior
Secured Convertible Note with an initial aggregate principal amount of
$833,333.50 (the “Note”) and (b) a Warrant to Purchase Common Stock (the
“Warrant”) pursuant to a Securities Purchase Agreement of even date therewith.

 

WHEREAS, a portion of the Note is secured by amounts held in the Master
Restricted Account (as defined in the Note) at Citibank, N.A. (the “Bank”).

 

WHEREAS, the Company desires (a) to redeem $400,000 in aggregate principal
amount of the Note (the “Redemption Note”) for a redemption price equal to
$400,000 (the “Redemption Price”), (b) to exchange $190,666.75 in aggregate
principal amount of the Note (the “Exchange Note”) for 953,334 shares of Common
Stock (the “Note Exchange Shares”) and (c) to exchange the Warrant for
17,763,325 shares of Common Stock (the “Warrant Exchange Shares”, and together
with the Note Exchange Shares, the “Shares”).

 

WHEREAS, in lieu of presently issuing all of the Shares, the Company and the
Holder have agreed to enter into this Agreement whereby, in exchange for the
Redemption Note and the Warrant, subject to the terms and conditions set forth
herein, from time to time, the Company shall be obligated to issue and the
Holder shall have the right to the issuance of the Shares, subject to adjustment
hereunder (the “Reserved Shares” and such right of the Holder, the “Right”).

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
intending to be legally bound, the parties hereto agree as follows:

 

Section 1. Definitions. Capitalized terms used and not otherwise defined herein
shall have the meanings set forth in the Warrant.

 

Section 2.1 Redemption of Note; Exchange; Issuance of Right in Lieu of Share
Issuance. On the date hereof, the Company (i) shall redeem the Redemption Note
for the Redemption Price (the “Redemption”) and (ii) hereby exchanges the
Exchange Note and the Warrant for the Right to receive the Reserved Shares in
accordance herewith in a transaction exempt from registration pursuant to
Section 3(a)(9) of the Securities Act (the “Exchange”). The Company and the
Holder hereby agree that no additional consideration is payable in connection
with the Exchange. The Company shall pay the Redemption Price to the Holder by
execution of a joint written instruction to the Bank to release the Redemption
Price from the Master Restricted Account to the Holder in accordance with the
wire instructions delivered to the Company on the date hereof. The Holder hereby
acknowledges and agrees that after giving effect to the Redemption, no
Restricted Principal (as defined in the Note) shall remain outstanding.

  

 
 

--------------------------------------------------------------------------------

 

 

Section 2.2 Right of Issuance of Shares. Subject to the terms hereof, the
exercise of the Right may be made, in whole or in part, at any time or times on
or after the date hereof by delivery to the Company (or such other office or
agency of the Company as it may designate by notice in writing to the registered
Holder at the address of the Holder appearing on the books of the Company) of a
duly executed facsimile copy of the Notice of Issuance Form annexed hereto as
Exhibit B. Partial exercises of the Right resulting in issuances of a portion of
the total number of Reserved Shares available hereunder shall have the effect of
lowering the outstanding number of Reserved Shares purchasable hereunder in an
amount equal to the applicable number of Reserved Shares issued. The Holder and
the Company shall maintain records showing the number of Reserved Shares issued
and the date of such issuances. The Company shall deliver any objection to any
Notice of Issuance Form within two (2) Business Days of receipt of such notice.
The Holder acknowledges and agrees that, by reason of the provisions of this
paragraph, following each exercise of the Rights issued hereunder and the
issuance of a portion of the Reserved Shares pursuant thereto, the number of
Reserved Shares available for issuance pursuant to the Rights issued hereunder
at any given time may be less than the amount stated in the recitals hereof.

 

Section 2.3 Delivery of Certificates. Certificates for the Reserved Shares
issued hereunder shall be transmitted by the Transfer Agent to the Holder by
crediting the account of the Holder’s prime broker with The Depository Trust
Company through its Deposit or Withdrawal at Custodian system (“DWAC”) if the
Company is then a participant in such system and either (A) there is an
effective registration statement permitting the issuance of the Reserved Shares
to or resale of the Reserved Shares by the Holder or (B) the Reserved Shares are
eligible for resale by the Holder without volume or manner-of-sale limitations
pursuant to Rule 144, and otherwise by physical delivery to the address
specified by the Holder in the Notice of Issuance by the date that is three (3)
Trading Days after the delivery to the Company of the Notice of Issuance (such
date, the “Share Delivery Date”). The Reserved Shares shall be deemed to have
been issued, and Holder or any other person so designated to be named therein
shall be deemed to have become a holder of record of such shares for all
purposes, as of the date the Right has been exercised.

 

Section 2.4 Charges, Taxes and Expenses. Issuance of certificates for Reserved
Shares shall be made without charge to the Holder for any issue or transfer tax
or other incidental expense in respect of the issuance of such certificate, all
of which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder. The Company shall pay all Transfer
Agent fees required for same-day processing of any Notice of Issuance.

 

Section 2.5 Authorized Shares. The Company covenants that, during the period the
Right is outstanding, it will reserve from its authorized and unissued Common
Stock a sufficient number of shares to provide for the issuance of the Reserved
Shares upon the exercise of the Right. The Company further covenants that its
issuance of the Right shall constitute full authority to its officers who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for the Reserved Shares upon the due exercise of the
Right. The Company will take all such reasonable action as may be necessary to
assure that such Reserved Shares may be issued as provided herein without
violation of any applicable law or regulation, or of any requirements of the
Trading Market upon which the Common Stock may be listed. The Company covenants
that all Reserved Shares which may be issued upon the exercise of the Right
represented by this Agreement will, upon exercise of the Right, be duly
authorized, validly issued, fully paid and nonassessable and free from all
taxes, liens and charges created by the Company in respect of the issue thereof
(other than taxes in respect of any transfer occurring contemporaneously with
such issue).

  

 
-2-

--------------------------------------------------------------------------------

 

 

Section 2.6 Impairment. Except and to the extent as waived or consented to by
the Holder, the Company shall not by any action, including, without limitation,
amending its certificate of incorporation or through any reorganization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of this Agreement, but will at all times in
good faith assist in the carrying out of all such terms and in the taking of all
such actions as may be necessary or appropriate to protect the rights of the
Holder as set forth in this Agreement against impairment. Without limiting the
generality of the foregoing, the Company will (i) not increase the par value of
any Reserved Shares above the amount payable therefor upon such exercise
immediately prior to such increase in par value, (ii) take all such action as
may be necessary or appropriate in order that the Company may validly and
legally issue fully paid and nonassessable Reserved Shares upon the exercise of
the Right and (iii) use commercially reasonable efforts to obtain all such
authorizations, exemptions or consents from any public regulatory body having
jurisdiction thereof, as may be, necessary to enable the Company to perform its
obligations under this Agreement.

 

Section 2.7 Authorizations. Before taking any action which would result in an
adjustment in the number of Reserved Shares for which the Right provides for,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.

  

 
-3-

--------------------------------------------------------------------------------

 

 

Section 2.8 Holder’s Limitations. The Holder shall not have the right to
exercise any portion of the Right, to the extent that after giving effect to
such issuance after exercise as set forth on the applicable Notice of Issuance,
the Holder (together with the Holder’s Affiliates, and any other Persons acting
as a group together with the Holder or any of the Holder’s Affiliates), would
beneficially own in excess of the Beneficial Ownership Limitation (as defined
below). For purposes of the foregoing sentence, the number of shares of Common
Stock beneficially owned by the Holder and its Affiliates shall include the
number of shares of Common Stock issuable upon exercise of the Right with
respect to which such determination is being made, but shall exclude the number
of shares of Common Stock which would be issuable upon (i) exercise of the
remaining, nonexercised portion of the Right beneficially owned by the Holder or
any of its Affiliates and (ii) exercise or conversion of the unexercised or
nonconverted portion of any other securities of the Company (including, without
limitation, any other Common Stock Equivalents) subject to a limitation on
conversion or exercise analogous to the limitation contained herein beneficially
owned by the Holder or any of its Affiliates. The Company shall not be liable
for any instruction received by the Holder. Except as set forth in the preceding
sentence, for purposes of this Section 2.8, beneficial ownership shall be
calculated in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder, it being acknowledged by the Holder that
the Company is not representing to the Holder that such calculation is in
compliance with Section 13(d) of the Exchange Act and the Holder is solely
responsible for any schedules required to be filed in accordance therewith. To
the extent that the limitation contained in this Section 2.8 applies, the
determination of whether the Right is exercisable (in relation to other
securities owned by the Holder together with any Affiliates) and of which
portion of the Right is exercisable shall be in the sole discretion of the
Holder, and the submission of a Notice of Issuance shall be deemed to be the
Holder’s determination of whether the Right is exercisable (in relation to other
securities owned by the Holder together with any Affiliates) and of which
portion of the Right is exercisable, in each case subject to the Beneficial
Ownership Limitation, and the Company shall have no obligation to verify or
confirm the accuracy of such determination. In addition, a determination as to
any group status as contemplated above shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder. For purposes of this Section 2.8, in determining the number of
outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as reflected in (A) the Company’s most recent
periodic or annual report filed with the Commission, as the case may be, (B) a
more recent public announcement by the Company or (C) a more recent written
notice by the Company or the Transfer Agent setting forth the number of shares
of Common Stock outstanding. Upon the written or oral request of the Holder, the
Company shall within two Trading Days confirm orally and in writing to the
Holder the number of shares of Common Stock then outstanding. In any case, the
number of outstanding shares of Common Stock shall be determined after giving
effect to the conversion or exercise of securities of the Company, including the
Right, by the Holder or its Affiliates since the date as of which such number of
outstanding shares of Common Stock was reported. The “Beneficial Ownership
Limitation” shall be 4.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon exercise of the Right. The Holder may decrease the
Beneficial Ownership Limitation at any time and the Holder, upon not less than
61 days’ prior notice to the Company, may increase the Beneficial Ownership
Limitation provisions of this Section 2.8, provided that the Beneficial
Ownership Limitation in no event exceeds 9.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock held by the Holder and the provisions of this Section 2.8
shall continue to apply. Any such increase will not be effective until the 61st
day after such notice is delivered to the Company. The provisions of this
paragraph shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this Section 2.8 to correct this paragraph
(or any portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation.
The limitations contained in this paragraph shall apply to a successor holder of
this Agreement.

   

Section 2.9 Tacking and Acknowledgement. The Company acknowledges and represents
to the Holder that the holding period of the Reserved Shares may be tacked onto
the holding period of the Warrants and the Notes for purposes of Rule 144 under
the Securities Act and such holding period has not been changed, reset,
recommenced or otherwise affected by the transactions described in this
Agreement. For the avoidance of doubt the company acknowledges that such Rule
144 holding period commenced November 13, 2013. The Company will provide an
opinion of its counsel if required by the Company’s transfer agent confirming
the commencement date of such Rule 144 holding period and will provide at its
own cost and expense such other opinions of its counsel and representations as
may be required or necessary in the future in connection with resales of the
Reserved Shares.

  

 
-4-

--------------------------------------------------------------------------------

 

 

Section 2.10 Closing of Books. The Company will not close its stockholder books
or records in any manner which prevents the timely exercise of the Right,
pursuant to the terms hereof.

 

Section 3.1 Stock Dividends and Splits. If the Company, at any time while the
Right exists: (i) pays a stock dividend or otherwise makes a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock, (ii) subdivides
outstanding shares of Common Stock into a larger number of shares, (iii)
combines (including by way of reverse stock split) outstanding shares of Common
Stock into a smaller number of shares, or (iv) issues by reclassification of
shares of the Common Stock any shares of capital stock of the Company, then in
each case the number of Reserved Shares issuable upon exercise of the Right
shall be proportionately adjusted. Any adjustment made pursuant to this Section
3.1 shall become effective immediately upon the record date for the
determination of stockholders entitled to receive such dividend or distribution
(provided that if the declaration of such dividend or distribution is rescinded
or otherwise cancelled, then such adjustment shall be reversed upon notice to
the Holder of the termination of such proposed declaration or distribution as to
any unexercised portion of the Right at the time of such rescission or
cancellation) and shall become effective immediately after the effective date in
the case of a subdivision, combination or re-classification.

 

Section 3.2 Compensation for Buy-In on Failure to Timely Deliver Certificates.
In addition to any other rights available to the Holder, if the Company fails to
cause the Transfer Agent to transmit to the Holder a certificate or the
certificates representing the Reserved Shares pursuant to an exercise on or
before the Share Delivery Date, and if after such date and prior to the delivery
of such certificate or certificates the Holder is required by its broker to
purchase (in an open market transaction or otherwise) or the Holder’s brokerage
firm otherwise purchases, shares of Common Stock to deliver in satisfaction of a
sale by the Holder of the Reserved Shares which the Holder anticipated receiving
upon such exercise (a “Buy-In”), then the Company shall (A) pay in cash to the
Holder the amount, if any, by which (x) the Holder’s total purchase price
(including brokerage commissions, if any) for the shares of Common Stock so
purchased exceeds (y) the amount obtained by multiplying (1) the number of
Reserved Shares that the Company was required to deliver to the Holder in
connection with the exercise at issue times (2) the price at which the sell
order giving rise to such purchase obligation was executed, and (B) at the
option of the Holder, either reinstate the portion of the Right and equivalent
number of Reserved Shares for which such exercise was not honored (in which case
such exercise shall be deemed rescinded, and the Holder shall promptly return to
the Company the certificates issued to such Holder pursuant to the rescinded
Notice of Issuance) or deliver to the Holder the number of shares of Common
Stock that would have been issued had the Company timely complied with its
exercise and delivery obligations hereunder. For example, if the Holder
purchases Common Stock having a total purchase price of $11,000 to cover a
Buy-In with respect to an attempted exercise of shares of Common Stock with an
aggregate sale price giving rise to such purchase obligation of $10,000, under
clause (A) of the immediately preceding sentence the Company shall be required
to pay the Holder $1,000. The Holder shall provide the Company written notice
indicating the amounts payable to the Holder in respect of the Buy-In and, upon
request of the Company, evidence of the amount of such loss. Nothing herein
shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock upon
exercise of the Right as required pursuant to the terms hereof.

  

 
-5-

--------------------------------------------------------------------------------

 

 

Section 3.3 Subsequent Rights Offerings. If Section 3.1 above does not apply, if
at any time the Company grants, issues or sells any Common Stock Equivalents or
rights to purchase stock, warrants, securities or other property pro rata to the
record holders of any class of shares of Common Stock (the “Purchase Rights”),
then the Holder will be entitled to acquire, upon the terms applicable to such
Purchase Rights, the aggregate Purchase Rights which the Holder could have
acquired if the Holder had held the number of shares of Common Stock acquirable
upon complete exercise of the Right (without regard to any limitations on
exercise hereof, including without limitation, the Beneficial Ownership
Limitation) immediately before the date on which a record is taken for the
grant, issuance or sale of such Purchase Rights, or, if no such record is taken,
the date as of which the record holders of shares of Common Stock are to be
determined for the grant, issue or sale of such Purchase Rights (provided,
however, to the extent that the Holder’s right to participate in any such
Purchase Right would result in the Holder exceeding the Beneficial Ownership
Limitation, then the Holder shall not be entitled to participate in such
Purchase Right to such extent (or beneficial ownership of such shares of Common
Stock as a result of such Purchase Right to such extent) and such Purchase Right
to such extent shall be held in abeyance for the Holder until such time, if
ever, as its right thereto would not result in the Holder exceeding the
Beneficial Ownership Limitation).

 

Section 3.4 Fundamental Transaction. If, at any time while the Right remains
outstanding, (i) the Company, directly or indirectly, in one or more related
transactions effects any merger or consolidation of the Company with or into
another Person, (ii) the Company, directly or indirectly, effects any sale,
lease, license, assignment, transfer, conveyance or other disposition of all or
substantially all of its assets in one or a series of related transactions,
(iii) any, direct or indirect, purchase offer, tender offer or exchange offer
(whether by the Company or another Person) is completed pursuant to which
holders of Common Stock are permitted to sell, tender or exchange their shares
for other securities, cash or property and has been accepted by the holders of
50% or more of the outstanding Common Stock, (iv) the Company, directly or
indirectly, in one or more related transactions effects any reclassification,
reorganization or recapitalization of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property, or (v) the Company, directly
or indirectly, in one or more related transactions consummates a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person or group of Persons whereby such other Person or group acquires
more than 50% of the outstanding shares of Common Stock (not including any
shares of Common Stock held by the other Person or other Persons making or party
to, or associated or affiliated with the other Persons making or party to, such
stock or share purchase agreement or other business combination) (each a
“Fundamental Transaction”), then, upon any subsequent exercise of the Right, the
Holder shall have the right to receive, for each Reserved Share that would have
been issuable upon such exercise immediately prior to the occurrence of such
Fundamental Transaction, at the option of the Holder (without regard to any
limitation in Section 2.6 on the exercise of the Right), the number of shares of
Common Stock of the successor or acquiring corporation or of the Company, if it
is the surviving corporation, and any additional consideration (the “Alternate
Consideration”) receivable as a result of such Fundamental Transaction by a
holder of one share of Common Stock. Upon the occurrence of any such Fundamental
Transaction, the any successor entity in a Fundamental Transaction in which the
Company is not the survivor (the “Successor Entity”) shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Agreement and the other Transaction
Documents referring to the “Company” shall refer instead to the Successor
Entity), and may exercise every right and power of the Company and shall assume
all of the obligations of the Company under this Agreement and the other
Transaction Documents with the same effect as if such Successor Entity had been
named as the Company herein.

  

 
-6-

--------------------------------------------------------------------------------

 

 

Section 3.5 Notice to Allow Exercise of Right. If (A) the Company shall declare
a dividend (or any other distribution in whatever form) on the Common Stock, (B)
the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Company shall authorize the granting to
all holders of the Common Stock rights or warrants to subscribe for or purchase
any shares of capital stock of any class or of any rights, (D) the approval of
any stockholders of the Company shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property, or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
mailed to the Holder at least 10 calendar days prior to the applicable record or
effective date hereinafter specified, a notice stating (x) the date on which a
record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Stock of record to be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined or
(y) the date on which such reclassification, consolidation, merger, sale,
transfer or share exchange is expected to become effective or close, and the
date as of which it is expected that holders of the Common Stock of record shall
be entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange; provided that the failure to mail such notice
or any defect therein or in the mailing thereof shall not affect the validity of
the corporate action required to be specified in such notice. To the extent that
any notice provided hereunder constitutes, or contains, material, non-public
information regarding the Company or any of the Subsidiaries, the Company shall
simultaneously file such notice with the Commission pursuant to a Current Report
on Form 8-K. The Holder shall remain entitled to exercise the Right during the
period commencing on the date of such notice to the effective date of the event
triggering such notice except as may otherwise be expressly set forth herein.

 

Section 3.6 Benefit of Contractual Rights. All contractual rights granted to the
investors under the Securities Purchase Agreement, the Note and the Warrant are
hereby granted to the Holder with respect to the Reserved Shares; provided, that
effective as of the time the Redemption Price is paid to the Holder, the Holder
hereby irrevocably waives Sections 4(j), 4(k) and 4(n) of each of (x) the
Securities Purchase Agreement and (y) that certain Securities Purchase
Agreement, dated May 30, 2014, by and among the Company and the investors party
thereto (including the Holder) (the “May SPA”).

  

 
-7-

--------------------------------------------------------------------------------

 

 

Section 4. Miscellaneous.

 

Section 4.1 No Rights as Stockholder Until Exercise. This Agreement does not
entitle the Holder to any voting rights, dividends or other rights as a
stockholder of the Company prior to the exercise hereof.

 

Section 4.2 Transferability. Subject to compliance with any applicable
securities laws and to the provisions of the Securities Purchase Agreement, the
Note and the Warrant, as applicable, the Right and all rights hereunder
(including, without limitation, any registration rights) are transferable, in
whole or in part, upon written assignment substantially in the form attached
hereto duly executed by the Holder or its agent or attorney and funds sufficient
to pay any transfer taxes payable upon the making of such transfer of this
Agreement delivered to the principal office of the Company or its designated
agent. Upon such assignment and, if required, such payment, the Company shall
enter into a new agreement with the assignee or assignees, as applicable, and
this Agreement shall promptly be cancelled. The Right, if properly assigned in
accordance herewith, may be exercised by a new holder for the issue of Reserved
Shares without having a new agreement executed.

 

Section 4.3 Saturdays, Sundays, Holidays, etc. If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then, such action may be taken or such right
may be exercised on the next succeeding Business Day.

 

Section 4.4 Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in New York County, New York, for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is improper. Nothing contained herein shall be deemed to limit in any
way any right to serve process in any manner permitted by law. Each party
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby. If any party shall
commence an action or proceeding to enforce any provisions of the documents
contemplated herein, then the prevailing party in such action or proceeding
shall be reimbursed by the party determined not to have prevailed for his or its
attorney’s fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.

 

Section 4.5 Nonwaiver and Expenses. No course of dealing or any delay or failure
to exercise any right hereunder on the part of Holder shall operate as a waiver
of such right or otherwise prejudice the Holder’s rights, powers or remedies.

  

 
-8-

--------------------------------------------------------------------------------

 

 

Section 4.6 Notices. Any notice, request or other document required or permitted
to be given or delivered to the Holder by the Company shall be delivered in
accordance with the notice provisions of the Assignment and Escrow Agreement
date of even date herewith.

 

Section 4.7 Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

Section 4.8. May SPA Acknowledgement. The Company hereby acknowledges and agrees
that (i) except as set forth in Section 3.6 above, nothing herein shall be
deemed to amend, modify or waive the May SPA or any other Transaction Document
(as defined in the May SPA) and (ii) as described in the Schedule of Buyers to
the May SPA, at the closing of the transactions contemplated by the May SPA, the
Holder purchased a senior convertible note of the Company, with an initial
aggregate principal amount of $222,222.30 for a purchase price of $200,000 (the
“May Note”). Promptly following the date hereof, the Company shall deliver a
certificate with respect to such May Note with an initial aggregate principal
amount of $222,222.30 to the Holder.

 

[SIGNATURE PAGE FOLLOWS]

  

 
-9-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Right to Shares
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.


 

HOLDER

 

HUDSON BAY MASTER FUND LTD.

 

 

By:/s/ Yoav Roth

Name: Hudson Bay Capital Management LP

Title: Authorized Signatory

 

 

COMPANY

 

VERITEQ CORPORATION

 

By:

/s/ Michael E. Krawitz
Name: Michael E. Krawitz
Title: Chief Legal and Financial Officer

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

NOTICE OF ISSUANCE

To: VERITEQ CORPORATION

 

(1) The undersigned hereby elects in accordance with the terms and conditions of
the Right to Shares Agreement, dated as of June 24, 2014 (the “Letter
Agreement”), to exercise its Right to the issuance of ________ Reserved Shares
of the VeriTeQ Corporation (the “Company”) pursuant to the terms of the Right to
Shares Agreement.

 

(2) Please issue a certificate or certificates representing said Reserved Shares
in the name of the undersigned registered holder or in such other name as is
specified below:

 

_______________________________

 

The Reserved Shares shall be delivered by physical delivery of a certificate to:

 

_______________________________

 

_______________________________

 

_______________________________

 

(4) Accredited Investor. The undersigned is an “accredited investor” as defined
in Regulation D promulgated under the Securities Act of 1933, as amended.

 

[SIGNATURE OF HOLDER]

 

Name of Registered Holder:

______________________________________________________________

 

Signature of Authorized Signatory of Registered Holder:

________________________________________

 

Name of Authorized Signatory:

__________________________________________________________

 

Title of Authorized Signatory:

___________________________________________________________

 

Date:

 ______________________________________________________________________________

 